                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

UNITED STATES OF AMERICA                            )
                                                    )      Judge Mattice
v.                                                  )
                                                    )      No. 1:18-cr-167-HSM-SKL-1
MICHAEL CURTIS                                      )

                                          ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

 Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count One of the one-

 count Indictment; (2) accept Defendant’s plea of guilty to Count One of the Indictment; (3)

 adjudicate Defendant guilty of the charges set forth in Count One of the Indictment; and (4)

 defer a decision on whether to accept the Plea Agreement until sentencing; and (5) find

 Defendant shall remain in custody until sentencing in this matter [Doc. 40]. Neither party

 filed a timely objection to the report and recommendation. After reviewing the record, the Court

 agrees with the magistrate judge’s report and recommendation. Accordingly, the Court

 ACCEPTS and ADOPTS the magistrate judge’s report and recommendation [Doc. 40] pursuant

 to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       (1)      Defendant’s motion to withdraw his not guilty plea to Count One of the Indictment

       is GRANTED;

       (2)     Defendant’s plea of guilty to Count One of the Indictment is ACCEPTED;

       (3)     Defendant is hereby ADJUDGED guilty of the charges set forth in Count One of

       the Indictment;

       (4)    A decision on whether to accept the plea agreement is DEFERRED until sentencing;

       and
 (5)      Defendant SHALL REMAIN in custody until sentencing in this matter which

 is scheduled to take place on April 10, 2020 at 2:00 p.m. [EASTERN] before a District

 Judge.

SO ORDERED.

ENTER:

                                                    /s/ Harry S. Mattice, Jr.
                                                   HARRY S. MATTICE, JR.
                                               UNITED STATES DISTRICT JUDGE




                                       2
